Case 1:18-mj-03581-EGT Document 2 Entered on FLSD Docket 10/29/2018 Page 1 of 2


                         UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA

                                     Case Number: 18-mj-03581-EGT

 UNITED STATES OF AMERICA,

       Plaintiff,

 vs.

 CESAR ALTIERI SAYOC,

       Defendant.
 ___________________________________/

                      NOTICE OF PERMANENT APPEARANCE

       COMES NOW the law office of BENJAMIN, AARONSON, EDINGER &

 PATANZO, P.A. and files this Notice of Appearance as Attorney of Record for the

 Defendant herein.

                                     BENJAMIN, AARONSON, EDINGER &
                                     PATANZO, P.A.

                                      /s/ James S. Benjamin
                                     JAMES S. BENJAMIN, ESQ.
                                        Jamie@BenjaminAaronson.com
                                        Fla. Bar No. 293245
                                     DANIEL R. AARONSON, Esq.
                                        DanAaron@Bellsouth.net
                                        Fla. Bar No. 314579
                                     PETER T. PATANZO, Esq.
                                        ppatanzo@Bellsouth.net
                                        Fla. Bar No. 174645

                                     1700 East Las Olas Blvd., #202
                                     Fort Lauderdale, Florida 33301
                                     (954) 779-1700
Case 1:18-mj-03581-EGT Document 2 Entered on FLSD Docket 10/29/2018 Page 2 of 2




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing was filed with the CM/ECF system and that

 a copy was furnished, through the system, to Usafls.transferprob@usdoj.gov, Assistant

 United States Attorney, this 29th day of October, 2018.

                                           /s/ James S. Benjamin
                                          JAMES S. BENJAMIN
